 


113 HR 2908 IH: Tornado Family Safety Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2908 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Cole introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to allow the use of physical damage disaster loans for the construction of safe rooms. 
 
 
1.Short titleThis Act may be cited as the Tornado Family Safety Act of 2013. 
2.Use of physical damage disaster loansSection 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) is amended— 
(1)by striking the Administration may increase and inserting the Administration may, subject to section 18(a), increase; and 
(2)by striking and modifying structures and inserting , and modifying structures (including construction of a safe room or similar storm shelter designed to protect property and occupants from tornadoes or other natural disasters). 
 
